Citation Nr: 0730329	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-28 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim seeking service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1982 to February 1983.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2004 
rating decision by the Providence RO.  In May 2007, a Travel 
Board hearing was held before the undersigned; a transcript 
of this hearing is of record.

The matter of entitlement to service connection for 
schizophrenia, based on de novo review, is being REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action on 
his part is required.


FINDINGS OF FACT

1.  A March 1998 Board decision declined to reopen the 
veteran's claim seeking service connection for schizophrenia, 
which had been denied essentially because schizophrenia was 
found to have existed prior to the veteran's service, but it 
was not show to have been aggravated by his service.

2.  Evidence received since the March 1998 Board decision 
includes a private medical opinion that suggests the 
veteran's schizophrenia was aggravated by his service, 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for schizophrenia, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
entitlement to service connection for schizophrenia may be 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Inasmuch as the determination below 
constitutes a full grant of that portion of the claim that is 
being addressed, there is no reason to belabor the impact of 
the VCAA on this matter, since any error in notice timing or 
content would be harmless.

II. Legal Criteria and Analysis

Generally, an unappealed determination by the Board or by the 
RO is final based on the evidence of record at the time of 
such determination.  38 U.S.C.A. §§ 7104, 7105.  However, if 
new and material evidence is presented or secured with 
respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

A June 1985 Board decision denied service connection for 
schizophrenia, finding that the veteran's preexisting 
schizophrenia had not worsened during his brief period of 
active duty service.  An unappealed September 1994 rating 
decision continued the denial, as no additional evidence was 
received since the last Board decision.

In a March 1998 decision, the Board declined to reopen the 
claim seeking service connection for schizophrenia, finding 
that evidence received since the June 1985 denial did not 
provide any new facts showing that the there was an 
aggravation in service of the veteran's schizophrenia.  
Evidence considered at that time consisted of the veteran's 
service medical records, 1980 to 1981 private treatment 
records, February to April 1983 private treatment records, an 
August 1984 VA field examination report, and a July 1996 
personal hearing transcript.

Since the claim was initially denied and subsequently not 
reopened because there was no showing of aggravation of his 
schizophrenia in service, for evidence received to be new and 
material, it must relate to this unestablished fact.

Evidence received since the March 1998 Board decision 
consists of private records from October 2002 to December 
2003; a January 2004 statement from A. R., M.D; a May 2004 VA 
examination report, and May 2007 Travel Board hearing 
transcript.  Upon review of this evidence, the Board finds 
that the January 2004 statement offered by Dr. A. R. is both 
new and material to the veteran's claim.  In this regard, the 
statement is new because it has not been previously 
considered and it is material because the physician opined 
that it was likely that the veteran's service experience 
worsened his mental condition (diagnosed as schizoaffective 
disorder).

Since the physician's opinion relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim, the claim may be reopened. 38 C.F.R. § 3.156(a).


ORDER

The appeal to reopen a claim of service connection for 
schizophrenia is granted.


REMAND

As the claim of service connection for schizophrenia has been 
reopened, the analysis proceeds to de novo review.  
Schizophrenia was not noted on service entrance examination.  
Consequently, the veteran is entitled to the legal 
presumptions afforded by 38 U.S.C.A. § 1111; 38 U.S.C.A. § 
3.304.  However, the presumption of soundness is rebutted 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior to service and was not 
aggravated by service.  38 C.F.R. § 3.304(b).  A pre-existing 
injury or disease is considered to have been aggravated by 
active service where there is an increase in disability 
during such service, unless clear and unmistakable evidence 
shows that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a); see also Wagner v. Principi, 370 F. 3d 1089, 1096-
1097 (Fed. Cir. 2004).

Here, the record clearly reflects that the veteran received a 
diagnosis of and treatment for schizophrenia prior to his 
service.  Hence, the first requirement to rebut the 
presumption of soundness is met.  However, additional 
development is needed to determine whether the veteran's 
schizophrenia was aggravated by service.  As discussed 
previously, the private physician's opinion tends to show 
that the veteran's service aggravated his schizophrenia.  
While supportive of the claim, the opinion in and of itself 
is not sufficient to establish aggravation because he 
provided no rationale for his opinion and gave no indication 
of what records were reviewed or relied upon in rendering the 
opinion.  On May 2004 VA examination, the psychologist did 
review the veteran's claims file, but he only opined that the 
veteran's schizophrenia preexisted his service and did not 
address the matter of whether it worsened in service.  As 
both the VA and private opinions are deficient, another 
examination and opinion is needed.

At the May 2007 Travel Board hearing, the veteran testified 
that he received full disability benefits from the Social 
Security Administration (SSA).  The actual SSA decision and 
the reports and records considered by the SSA in making its 
decision are not contained in the claims folder.  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA, or 
Social Security records. See 38 C.F.R. § 3.159(c)(2) (2006).  
As these records may contain pertinent information, they must 
be secured.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).

Accordingly, this matter is remanded for the following:

1. Obtain from SSA copies of the decision 
awarding the veteran SSA disability 
benefits and copies of the record upon 
which the award was based. If those 
records are unavailable because they have 
been lost or destroyed, it should be so 
noted in the claims file.

2.  Arrange for a VA psychiatric 
examination or a claims file review by an 
appropriate specialist, as deemed 
applicable.  The examiner must review the 
appellant's claims file in conjunction 
with the examination. The examiner should 
respond to the following: 



(a) Did the pre-existing schizophrenia 
permanently increase in severity during 
service?

(b) If so, was the increase shown due to 
natural progression of the disorder?  The 
examiner must explain the rationale for 
all opinions given.

3. Re-adjudicate the claim.  If it 
remains denied, issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


